OPINION — AG — ** ELECTION — RESIDENCY — HOMESTEAD EXEMPTION ** " I BROUGHT A HOUSE IN NORMAN, OKLAHOMA, WHICH I APPLIED FOR HOMESTEAD EXEMPTION. THERE IS A QUESTION AS TO MY ELIGIBILITY TO RUN (FOR STATE REPRESENTATIVE) AND A QUESTION WHETHER OR NOT I COULD BE SEATED IF I WIN THE ELECTION . . . I OWN LAND IN HARMON COUNTY; WENT TO SCHOOL, PAY TAXES THERE . . . ETC. — ? — SEE OPINION TO FRANK LIMERICK — WHICH HELD THAT JUST THE FACT A PERSON SECURES A HOMESTEAD EXEMPTION IN ONE COUNTY DOES 'NOT' NECESSARILY MEAN THAT HE IS A LEGAL RESIDENT OF THAT COUNTY, THE QUESTION OF RESIDENCE LARGELY BEING A MATTER OF INTENT. (RESIDENT, ELECTION) CITE: 26 O.S. 61 [26-61], 68 O.S. 33 [68-33], ARTICLE III, SECTION 1 (FRED HANSEN)